     Case: 2:18-cv-01333-EAS-KAJ Doc #: 1 Filed: 10/30/18 Page: 1 of 3 PAGEID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

JANE DOE,                                      :
                                               :
        Plaintiff,                             :       Case No.
                                               :
v.                                             :       Judge
                                               :
JAVAUNE ADAMS GASTON,                          :       Magistrate Judge
In her official capacity,                      :
                                               :
        Defendant.                             :

                                           COMPLAINT

        Plaintiff, Jane Doe, brings this action for violation of her rights pursuant to 42 U.S.C.

Section 1983, as follows:

        1.      Plaintiff Doe (“Doe”) is a current student at The Ohio State University. The

disclosure of Doe’s identity will cause her irreparable harm as this case involves matters of the

utmost personal intimacy including highly sensitive education records protected from disclosure

by the Family Educational Rights and Privacy Act (“FERPA”), 20 U.S.C. § 1232g.

        2.      Defendant Adams Gaston is Senior Vice President for Student Life at The Ohio

State University (“OSU”). She is sued in her official capacity. Official capacity suits are

equivalent to suit against the state entity, in this case, OSU.

        3.      In 2017, Doe made an allegation of misconduct against a male student at OSU.

OSU investigated and adjudicated the claim against the male student pursuant to its Code of

Student Conduct (the “Code”) and found the male student responsible for violation of the Code.

        4.      Defendant Adams Gaston imposed discipline on the male student as a result of

finding him responsible for misconduct. Doe asserts that the nature of the discipline imposed on
   Case: 2:18-cv-01333-EAS-KAJ Doc #: 1 Filed: 10/30/18 Page: 2 of 3 PAGEID #: 2



the male student resulted in discrimination on the basis of gender causing her emotional distress,

anxiety and other harm.

                                COUNT I: 42 U.S.C. § 1983
  Violation of Equal Protection Provisions of Fourteenth Amendment to the United States
                                        Constitution

        5.      Doe incorporates the allegations contained in paragraphs 1 through 4, above, as if

fully set forth herein.

        6.      Defendant Adams Gaston, at all times relevant hereto, was acting under the color

of state law in imposing discipline on the male student.

        7.      The Fourteenth Amendment to the United States Constitution prohibits

discrimination based upon gender in the official actions of the state.

        8.      The nature of the discipline imposed on the male student by Adams Gaston after he

was found responsible for violating the Code resulted in Doe being deprived of the equal protection

of the law as guaranteed by the Constitution of the United States and resulted in discrimination on

the basis of gender.

        9.      As a direct and proximate result, Doe suffered damages and harm, including

emotional distress, anxiety and other impacts to her education at OSU.

        WHEREFORE, Doe requests this Honorable Court to award judgment in her favor and

award compensatory damages, costs and attorneys’ fees pursuant to 42 U.S.C. § 1988.




                                                 2
Case: 2:18-cv-01333-EAS-KAJ Doc #: 1 Filed: 10/30/18 Page: 3 of 3 PAGEID #: 3



                                   Respectfully submitted,

                                     /s/ Konrad Kircher
                                   Konrad Kircher (0059249)
                                   RITTGERS & RITTGERS
                                   12 East Warren Street
                                   Lebanon, OH 45036
                                   Telephone: (513) 932-2115
                                   Facsimile: (513) 934-2201
                                   Email: konrad@rittgers.com

                                   John C. Clune, (Pro Hac Vice forthcoming)
                                   HUTCHINSON BLACK AND COOK, LLC
                                   921 Walnut Street, Suite 200
                                   Boulder, CO 80302
                                   Telephone: (303) 442-6514
                                   Facsimile: (303) 442-6593
                                   Email: clune@hbcboulder.com

                                   Counsel for Plaintiff




                                      3
